Citation Nr: 0420519	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a scar of the right wrist, post carpal tunnel syndrome 
(CTS) release surgery.

2.  Entitlement to an initial rating higher than 0 percent 
for a scar on the left heel, status post excision of heel 
spur.

3.  Entitlement to an initial rating higher than 0 percent 
for hearing loss in the right ear.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1974 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO addressed 18 claims 
filed by the veteran.  Among other things, the RO granted 
service connection and assigned noncompensable (i.e., 0 
percent) evaluations for a scar on his right hand, post CTS 
surgery, hearing loss in the right ear, and a scar on his 
left heel, post heel spur excision.  A September 2003 
supplemental statement of the case (SSOC) increased the 
evaluation of the right wrist scar to 10 percent.  
The veteran continued to appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the maximum possible rating unless he indicates 
otherwise).

The veteran cancelled his scheduled June 2004 videoconference 
hearing before a Veterans Law Judge (VLJ) of the Board.  His 
request for a hearing is therefore considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2003).

In addition, statements the veteran made in his July 2002 
notice of disagreement (NOD) and at his August 2003 hearing 
before a Decision Review Officer (DRO) were considered new 
claims for service connection for a right inner ear disorder 
(other than hearing loss) and for an increased rating for 
bilateral pes planus, for which he had been granted service 
connection in May 2003 and assigned a noncompensable 
evaluation.  Both of these claims were denied in rating 
decisions dated in May 2003 (denying service connection for 
otitis media) and February 2004 (denying an increased rating 
for bilateral pes planus).  And since he has not filed a NOD 
to initiate an appeal of either decision, these claims are 
not currently before the Board and, thus, will not be 
addressed in this decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003).

The RO in Togus, Maine, now has jurisdiction over the claims 
that were appealed, and that office forwarded the case to the 
Board.
FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's right wrist scar is not deep (i.e., is 
superficial), does not cause limitation of motion, and is not 
unstable, but it is slightly tender to palpation.

3.  The veteran's left heel scar also is not deep, does not 
cause limitation of motion, is not unstable, and is 3 cm. by 
.25 cm., or 3/4 of an inch.

4.  The veteran has level I hearing acuity in his service-
connected right ear and is not totally deaf in his 
nonservice-connected left ear, meaning there is a presumption 
that he also has normal (i.e., level I) hearing acuity in 
that ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the surgical scar on the right wrist.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DCs) 7803, 7804, 7805 (2001) (effective 
prior to August 30, 2002); 38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7803, 7804, 7805 (2003) (effective August 30, 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.18 (2003).

2.  The criteria are not met for a compensable rating for the 
surgical scar on the left heel.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7803, 
7804, 7805 (2001) (effective prior to August 30, 2002); 38 
C.F.R. §§ 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2003) 
(effective August 30, 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.14, 4.18 (2003).

3.  The criteria are not met for a compensable rating for the 
service-connected hearing loss in the right ear. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's March 2001 claims.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II).  The Court addressed both the timing and content of 
these notice requirements.  Id. at *17-23.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at *21.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Id. at *22.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.  The first thing the RO did after receiving 
the veteran's multiple March 2001 service connection claims 
was to send its May 2001 VCAA letter.  The RO did not take 
any adjudicative action until February 2002, when it issued 
its rating decision deciding the 18 claims the veteran had 
filed, three of which he appealed to the Board and are at 
issue in this case.  Thus, in compliance with Pelegrini, the 
RO provided the VCAA notification to him prior to its initial 
adjudicative action on his claims.

The RO also met Pelegrini's requirements insofar as the 
content of the VCAA notification.  The RO's May 2001 letter 
told the veteran about the VCAA and its application to his 
numerous claims for service connection (which since have 
become claims for higher initial ratings after establishing 
his entitlement to service connection).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  See, too, VAOPGCPREC 8-2003 
(Dec. 22, 2003) (If, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement (NOD) that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  
Claims for increased ratings are separate from claims for 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In the May 2001 VCAA letter, the RO told the veteran about 
the information necessary to substantiate his claims and the 
respective responsibilities - his and VA's, in obtaining this 
information.  The RO also asked that he "tell us about any 
additional information or evidence that you want us to try to 
get for you," and to "send us the evidence we need as soon 
as possible."  The RO also included the text of 38 C.F.R. 
§ 3.159 (2003) in its February 2003 SOC, which explains the 
duties to notify and assist in detail.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Therefore, the RO fully complied Pelegrini's requirements as 
to the content of VCAA notification, as its VCAA letter 
provided the information specified by Charles and Quartuccio, 
and, in asking the veteran to inform it of any additional 
information or evidence and to send evidence in his 
possession as soon as possible, indicated to him that that he 
should provide any evidence in his possession pertaining to 
his claims.

Moreover, the RO obtained specified private treatment records 
and the veteran indicated at the August 2003 hearing that he 
did not go to VA for treatment (p. 2).  The RO also ordered 
numerous VA examinations, including a January 2002 
general medical examination that addressed both scars, a 
January 2002 audiology examination concerning his right ear 
hearing loss, and a September 2003 examination that included 
a discussion of both scars.  Thus, the RO complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As alluded to earlier, in all 3 claims at issue here, the 
veteran has appealed for a higher initial rating, and the 
Board must therefore consider these claims in this context, 
which includes determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.


Entitlement to an Initial Rating Higher than 10 Percent For a 
Right Wrist Scar and an Initial Rating Higher than 0 percent 
for a Right Heel Scar

General Legal Principles

During the pendency of these claims, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002) (codified at 38 C.F.R. § 4.118).

Under the old criteria, scars that are superficial, poorly 
nourished, with repeated ulcerations or which are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DCs 7803 
and 7804.  Scars may also be rated on the basis of limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 
7805; effective prior to August 30, 2002.

Under the rating criteria that became effective on August 30, 
2002, a rating of higher than 10 percent is possible for 
scars other than those of the head, face, or neck - such as 
the wrist and heel scars here - where the scar is "deep" or 
causes "limited motion."  38 C.F.R. § 4.118, DC 7801 
(2003).  Note 2 to DC 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.  A 10 percent 
rating is the only and maximum rating for scars other than of 
the head, face or neck that are "superficial," and then 
only when the scar involves an area or areas of 144 square 
(sq.) inches (one sq. foot) (929 sq. cms.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2003).  Note 2 to 
Diagnostic Code 7802 provides that a superficial scar is one 
not associated with underlying soft tissue damage.  
Similarly, a 10 percent rating is the only and maximum rating 
for scars that are superficial and unstable or superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003).  Note 1 to DC 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.


Right Wrist Scar

The service medical records (SMRs) reflect that the veteran 
had CTS-related surgery on his right wrist in May 1999.

At the January 2002 VA examination, the veteran noted that 
his May 1999 CTS surgery had good results, and denied any 
tenderness or weakness since that time, with "virtually 
complete" resolution of CTS symptoms.  The examiner 
described the right wrist scar as measuring 3.0 x .25 cm.  At 
the September 2002 VA examination, the veteran stated 
discomfort in his wrist subsided after CTS surgery, but 
recurred as he performed computer work recently.  The 
examination showed the range of motion of the right wrist to 
be the same as that in the left wrist as to dorsiflexion, and 
ulnar and radial deviation (0 to 65 degrees, 0 to 40 degrees, 
and 20 degrees, respectively).  There was no atrophy of the 
thenar musculature or other hand muscles, no crepitus on 
flexion and extension of the wrists, and Tinel's sign was 
negative.  Finally, the scar appeared non-tender.  The 
diagnosis was of an asymptomatic scar of the right wrist, 
secondary to previous CTS.

At the August 2003 hearing, the DRO asked the veteran if his 
hand and wrist were bothering him, as opposed to his scar, 
and the veteran replied, "That's correct" (p. 2).

At a September 2003 examination, there was similarly no loss 
of range of motion of the wrist, atrophy of the hand muscles, 
crepitus on flexion or extension, or Tinel's sign.  The 
examiner stated, however, that the scar appeared to be 
"slightly tender to palpation."

Based on this tenderness, the RO increased the evaluation of 
the veteran's right wrist scar to 10 percent, effective 
September 1, 2000, the day after his discharge from service.  
Consequently, he is now receiving the highest evaluation 
possible under both the old and new criteria for a 
superficial scar other than those of the head, face, or neck.  
Cf. VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-
16 (April 10, 2000) (where amendment to regulation is more 
favorable to veteran, the Board should apply it to rate 
disability for periods from and after date of regulatory 
change; the Board should apply prior regulation to rate 
veteran's disability for periods preceding effective date of 
regulatory change).  See also VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003).  The only higher 
available ratings for such scars are for scars that are deep 
or cause limitation of motion (DC 7801), and the VA 
examinations reflect that there is neither limitation of 
range of motion nor soft tissue damage of the veteran's wrist 
that would cause the scar to fall within these categories.  
Moreover, because this maximum 10 percent evaluation is 
effective the day after discharge, there is no occasion to 
consider whether he would be entitled to "staged" ratings 
under Fenderson, supra.

In sum, the veteran is receiving the maximum rating possible 
for a superficial scar of the wrist under both the old and 
new criteria, and his claim for a higher initial rating for 
this disability must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




Left Heel Scar

The SMRs reflect that the veteran underwent surgery to remove 
a left heel spur in August 1998.

At the January 1992 VA examination, the veteran described 
good results from the surgery, except for numbness and 
tingling on the sole of his left foot that caused him no 
limitation of motion.  The examiner described the scar as 
being 3 cm. by .25 cm.  At the September 2002 VA examination, 
the veteran noted pain in his foot that caused a problem with 
walking long distances, and that he wears arch supports that 
provide at least some temporary relief.  The range of motion 
of his left foot was the same as his right, and there was 
some very minor crepitus on flexion and extension.  The 
examination showed "a very small, 3/4 inch scar on the medial 
aspect of the right heel."  At the September 2003 
examination, the veteran complained of pain and aching at the 
bottom of his left foot.  When he told an orthopedic surgeon 
that he felt a lump on the medial aspect of the foot, the 
surgeon told him this was a part of the bony structure of the 
foot itself, and that he should wear an arch support, which 
has provided some relief.  The examiner noted a small scar on 
the medial aspect of the right heel, and stated that there 
was "no local tenderness in this area."  The examiner did 
note that the bony structure previously referred to was 
"quite tender to palpation," but this was distinct from the 
local area of the scar.

Based on the above, the scar on the veteran's left heel does 
not warrant a compensable evaluation.  It is neither tender 
nor painful on objective demonstration so as to warrant a 10 
percent evaluation under the old criteria (DCs 7803 and 
7804).  In addition, the scar is neither deep nor causes 
limited motion (DC 7801), or unstable or painful on 
examination (DCs 7803 and 7804).  Moreover, the very small 
scar, measured as 3 cm by .25 cm and 3/4 of an inch, is less 
than the 929 cm or 144 square inches that would warrant a 
compensable rating under DC 7802.

Thus, the veteran is not entitled to a compensable rating 
under either the old or new criteria governing disabilities 
of the skin, including scars.  Cf. VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16; VAOPGCPREC 
7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003).  Moreover, 
there is no indication that a compensable rating was 
warranted at any time since discharge from service, and the 
veteran is therefore not entitled to a "staged" rating 
under Fenderson, supra.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003); Alemany v. Brown, 9 Vet. App. at 519.


Entitlement to an Initial Rating Higher Than 0 Percent for 
Hearing Loss in the Right Ear

Ratings for unilateral defective hearing (i.e., where there 
is a service-connected hearing loss in only one ear) range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To determine the degree of 
disability from the defective hearing, the rating schedule 
establishes eleven auditory acuity levels ranging from level 
I for essentially normal acuity through level XI for profound 
deafness.  But when, as here, service connection has been 
granted for defective hearing involving only one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity in his nonservice-connected ear is considered 
to be normal. 38 U.S.C.A. § 1160(a) (West 2002).  Thus, a 
maximum 10 percent rating is assignable even where the 
hearing in the service-connected ear is at level X or XI.  38 
C.F.R. §§ 4.14, 4.85, Part 4, Diagnostic Codes 6100 to 6101 
(2003).

The SMRs reflect that sensoneural hearing loss, ultimately 
requiring use of a hearing aid, was reported in the veteran's 
right ear, including in June 1989 and July 1994.



During an authorized VA audiological evaluation in January 
2002, pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Average
Right 
ear
0
15
25
60
65
41
Left 
ear
-5
5
0
-5
10
3

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

Under Table VI, a puretone threshold average of 0-41 combined 
with speech discrimination of 92-100 percent is designated as 
Roman numeral I.  When the level I hearing acuity in the 
veteran's service-connected right ear is combined with the 
level I hearing acuity in his nonservice-connected left ear, 
which is presumed and in any event corresponds with the above 
test results, this in turn indicates that his current 
noncompensable (i.e., 0 percent) rating is appropriate.  See 
38 C.F.R. § 4.85, Table VII.

Although the veteran no doubt sincerely believes that he is 
rightly entitled to a higher rating for his service-connected 
unilateral hearing loss, the assignment of a disability 
rating for hearing impairment is derived by a "mechanical" 
(i.e., nondiscretionary) application of the numeric 
designations tabulated after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And in this particular case, the numeric 
designations obtained of level I hearing in each ear (for 
both the service-connected right ear and the nonservice-
connected left ear) clearly do not warrant the assignment of 
a compensable rating since the preponderance of the evidence 
is unfavorable.  This also means there is no reasonable doubt 
to resolve in the veteran's favor concerning the severity of 
his right ear hearing loss.  See 38 C.F.R. §§ 3.102, 4.3 
(2003); Alemany v. Brown, 9 Vet. App. at 519.  Furthermore, 
the veteran has not had a compensable hearing loss in his 
service-connected right ear at any time since service 
connection was granted for this disability.  Thus, he is not 
entitled to a "staged" rating, either, because this 
represents his maximum level of hearing impairment that he 
has had in this ear during the relevant time at issue.  
See Fenderson, 12 Vet. App. at 125-26.


Extraschedular Consideration

38 C.F.R. § 3.321(b)(1) (2003) provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

None of the disabilities for which the veteran has asked for 
higher initial ratings in this appeal warrant referral for 
extraschedular evaluation.  He has not been hospitalized, 
much less frequently so, for his wrist or heel scars, or for 
his right ear hearing loss.  Moreover, there is no indication 
these disorders have caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings.  Neither have these disorders otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his pain and overall functional 
impairment hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration, since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand any of these 
claims to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995)




ORDER

The claim for an initial rating higher than 10 percent for a 
scar of the right wrist, post CTS release surgery, is denied.

The claim for an initial rating higher than 0 percent for a 
scar on the left heel, status post excision of heel spur, is 
denied.

The claim for an initial rating higher than 0 percent for 
hearing loss in the right ear is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



